Citation Nr: 1145913	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  94-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for bilateral carpal tunnel syndrome.  

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected trigeminal nerve palsy.  

3.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing. 

4.  Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only. 

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a gastrointestinal disorder.  

6.  Entitlement to service connection for a gastrointestinal disorder as secondary to the service-connected lumbosacral strain, to include medication prescribed therefore.  

7.  Entitlement to an evaluation in excess of 40 percent for the service-connected lumbosacral strain.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 1971 to July 1974.  He had periods of active duty for training from December 1971 to May 1972 and in July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the RO.

The Veteran testified at a personal hearing, conducted via videoconferencing equipment, from the RO by the undersigned Veterans Law Judge (VLJ) in May 2001.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

This case was previously remanded by the Board for additional development in May 1998, August 2001 and December 2004. 
The issues of an increased rating for the service-connected bilateral lower extremity radiculopathy and the cervical laminectomy scar; a temporary total rating beyond April 1, 2005, for a period of convalescence following surgery for the service-connected degenerative disc disease of the cervical spine; an effective date earlier than June 20, 2008 for grant of service connection for a cervical laminectomy scar; service connection for thyroid cancer as secondary to ionizing radiation exposure, or as additional disability pursuant to 38 U.S.C.A. § 1151; and compensation under 38 U.S.C.A. § 1151 for loss of use of penis function due to surgery, are the subjects of a separate decision of this date. 

One issue previously on appeal, service connection for a right foot disorder, was granted by the RO in November 2010.  To the Board's knowledge, the Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  This issue has therefore been resolved and is no longer in appellate status. 

In December 2004, the Board observed that, during the pendency of this appeal, the Veteran had submitted numerous statements pertaining to his claims.  A careful review of the record revealed that the Veteran, in part, appeared to be seeking service connection for chronic obstructive pulmonary disease and depression.  These issues were referred to the RO for initial adjudication.  As these issues still have not been adjudicated, the Board again refers them to the AOJ for appropriate action.  

In the REMAND portion of this document, the issues of service connection for a gastrointestinal disorder, as secondary to the service-connected lumbosacral strain and/or as additional disability pursuant to 38 U.S.C.A. § 1151 and an evaluation in excess of 40 percent for the service-connected lumbosacral strain, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on her part.  



FINDINGS OF FACT

1.  The Veteran received VA surgical treatment in April 1996 for left carpal tunnel syndrome and in September 1996 for right carpal tunnel syndrome. 

2.  The probative and competent evidence of record does not establish that the Veteran has an additional disability as a result of his carpal tunnel surgeries.

3.  The service-connected trigeminal nerve palsy is shown to be manifested by diminished touch and pain sensation on the right side of the face without muscle involvement or more than mild incomplete paralysis being demonstrated. 

4.  The Veteran has been awarded service connection for degenerative disc disease of the lumbar spine (40 percent disabling); radiculopathy of the right lower extremity (40 percent disabling); degenerative disc disease of the cervical spine (30 percent disabling); a right foot disability (20 percent disabling); cervical radiculopathy of the upper left and right extremities (each 20 percent disabling); trigeminal nerve palsy (10 percent disabling); radiculopathy of the left lower extremity (10 percent disabling); 15cm lumbar surgical scar (10 percent disabling); cervical spine scar (10 percent disabling); and a scar of the right foot (10 percent disabling).  

The Veteran had also been assigned a total rating for compensation purposes based on individual unemployability (TDIU) from April 1, 2005 to August 25, 2010 when combined 100 percent rating became effective.

5.  The Veteran is shown to have service-connected disability manifested by the loss of use of one foot along with the residuals of organic disease or injury so as to affect the function of balance or propulsion and to preclude locomotion without the aid of a cane. 

6.  The Veteran has been shown to have service-connected disabilities which result in the permanent loss of use of his right foot.   


CONCLUSIONS OF LAW

1.  The criteria for an award of compensation benefits pursuant to the criteria of 38 U.S.C.A.§ 1151 for bilateral carpal tunnel syndrome, due to VA hospitalization and medical treatment are not met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected trigeminal nerve palsy have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a including  Diagnostic Code 8205 (2011).

3.  The criteria for the award of a special home adaptation grant have been met. 38 U.S.C.A. §§ 2101 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2011). 

4.  The criteria for the award of a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment have been met. 38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.808 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to VCAA.  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA has issued VCAA notice letters to the Veteran in December 2001, June 2003, August 2003, September 2003, April 2005, March 2006, May 2006, and December 2008.  

These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The March 2006 and May 2006 letters informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's trigeminal nerve palsy claim, as the April 2004 rating decision granted the Veteran's claim of service connection, such claim is now substantiated.  His filing of a Notice of Disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed.

A December 2008 notification letter, set forth the relevant criteria for rating the service-connected trigeminal nerve disability, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code. 

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings higher than the initial evaluation assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In this regard, the Board observes that the Veteran's claims were remanded for additional development of the record in May 1998, August 2001 and December 2004. 

As the Board's May 1998 remand requested additional development for issues that are not being decided in this decision, the Board need not address whether the RO had complied with the remand instructions in this document.  

In August 2001, the Board remanded the Veteran's claims, in pertinent part, to schedule him for an examination to ascertain whether he has an additional disability as a result of  his VA carpal tunnel syndrome surgery.  The RO was also to review the claims folder and ensure that the notification requirements a development required by VCAA had been completed.   

Upon review, the record indicates that the August 2001 remand instructions were substantially complied with as the Veteran was provided with two VA examinations in December 2001 which addressed the questions posed by the Board.  The Veteran was also provided with a VCAA notice letter in December 2001. 

The December 2004 remand requested the RO provide the Veteran with a corrective VCAA notice letter, obtain additional treatment records, and provide him with additional VA orthopedic and neurologic examinations.

Here, the record reflects that the Veteran was provided with a corrective VCAA notice letter in April 2005.  He was also provided with additional VA examinations in December 2006 that addressed his trigeminal nerve palsy and carpal tunnel syndrome.  VA treatment records were also obtained. 

Hence, the record indicates that the Board's remand instructions have been reasonably accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

Furthermore, the record contains the Veteran's service treatment records, VA outpatient medical records, private medical records, records from the Social Security Administration and multiple VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As will be discussed, the Veteran was afforded two VA examinations in December 2001, an examination in January 2004,  December 2006, October 2008, and August 2010.  An addendum to the December 2006 VA examination was obtained in July 2008.  

The report of these VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the January 2004 examiner reviewed the claims folder, the Veteran is not prejudiced thereby as the examiner considered the medical history as reported by the Veteran that is consistent with that contained in the claims folder.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  The Veteran has not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in May 2001 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  


I.  Bilateral Carpal Tunnel Syndrome  

When any veteran suffers an injury or aggravation of an injury as the result of hospitalization, medical, or surgical treatment, or the pursuit of a course of vocational rehabilitation, and such injury or aggravation results in additional disability to the veteran, disability compensation shall be awarded in the same manner as if such disability or aggravation were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358. 

In determining that additional disability exists, the beneficiary's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of disease or injuries for which the hospitalization or treatment was authorized. 38 C.F.R. § 3.358(b). 

In determining whether any additional disability resulted from VA hospitalization or treatment, it is necessary to show that additional disability is actually the result of such disease or injury, or aggravation of an existing disease or injury, suffered as the result of hospitalization or medical treatment, and not merely coincidental therewith. 

The mere fact that aggravation occurred will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or aggravation of an existing disease or injury suffered as the result of hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2). 

Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran. "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered. 38 C.F.R. § 3.358(c)(3). 

For claims filed prior to October 1, 1997, the appellant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 (1994). But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of negligence or fault is necessary for recovery for claims filed on or after October 1, 1997). 

In Brown v. Gardner, the United States Supreme Court held that the VA's interpretation of 38 U.S.C. § 1151 as encompassing only additional disability resulting from VA negligence or from accidents during treatment was unduly narrow. 

The Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there needed to be no identification of "fault" on the part of VA.  

The Supreme Court further found that the then implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the plain language of 38 U.S.C.A. § 1151 with respect the regulation's inclusion of a fault or accident requirement. 

In pertinent part, 38 U.S.C.A. § 1151 provides that where any veteran shall have suffered an injury, or an aggravation of an injury, as the result of hospitalization, medical or surgical treatment, not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability or in death, disability compensation shall be awarded in the same manner as if such disability, aggravation, or death were service-connected. 

However, the Court further held that not every "additional disability" was compensable.  The validity of the remainder of 38 C.F.R. § 3.358 was not questioned. See Gardner, 115 S. Ct. 552, 556 n.3(1994): "We do not, of course, intend to cast any doubt on the regulations insofar as they exclude coverage for incidents of a disease's or injury's natural progression, occurring after the date of treatment...VA's action is not the cause of the disability in those situations." 

In sum, the Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA medical treatment and additional disability but that not every additional disability was compensable. 

Effective on October 1, 1997, the provisions of 38 U.S.C.A. § 1151 were amended to include the requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and Supp. 1997). 

The VA's Office of General Counsel held that all claims for benefits under 38 U.S.C. § 1151, filed before October 1, 1997, must be adjudicated under the provisions of section 1151 as they existed prior to that date.  See VAOPGCPREC 40-97.  As the Veteran filed his claim in November 1995, such is the case here. 

Thus, the amended provisions are not applicable in this case.  For this reason, the Board finds that it may proceed with this claim without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Analysis 

The record indicates that the Veteran underwent carpal tunnel release surgery of his left wrist in April 1995.  He subsequently underwent carpal tunnel release surgery of his right wrist in September 1995. 

During the May 2001 hearing, the Veteran testified that, after his surgery he lost the feeling in the last three digits of each hand and continued to experience an "electrical feeling" when moving his wrists.  See the hearing transcript, page 4.  He has argued that his bilateral carpal tunnel release surgeries resulted in a worsening of disabilities.  See, e.g., a September 1996 statement.  

In determining whether additional disability existed, the Veteran's condition prior to the disease or injury on which the claim for compensation was based, in this case the April 1995 and September 1995 surgeries, must be compared to his condition following that treatment.  

Here, a January 1995 VA treatment record documented the Veteran's complaints of problems with his hands since 1973 had been getting progressively worse.  It was specifically noted that he was reporting increased pain and numbness in both hands.  

Upon examination, he had "impaired sensation to pin prick in both hands and wrists, more marked along the ulnar half of the hand, including the ring, middle and little finger of both hands."  He was noted to have "marked tenderness along the cubital tunnel area bilaterally," but could make a complete fist.  He was diagnosed with "bilateral carpal tunnel syndrome, wrists, with cubital tunnel syndrome, elbows." 

In a March 1996 VA orthopedic clinic note, the Veteran was noted to have complaints of wrist and hand numbness.  He was diagnosed with "postoperative residual paresthesia in the hands from post carpal tunnel syndrome."

In a September 1996 statement, the Veteran reported that he has a loss of sensation in the middle, ring, and little finger of both hands and a loss of use of both hands as a result of his VA surgery.  

During a medical history taken in July 1997, S.K.W., M.D., reported that the Veteran had carpal tunnel release of the left hand in April 1995 with "no improvement - in fact, it was made worse."  

In a December 1997 letter, Dr. S.K.W. noted that the Veteran underwent carpal tunnel release surgery and did not experience any improvement in his symptoms, but his nerve conduction studies were described as normal.  Based on these findings Dr. S.K.W. diagnosed the Veteran with "mild chronic neurogenic atrophy of the muscle of his left forearm." He was not diagnosed with carpal tunnel syndrome.

A September 1997 VA treatment record noted that nerve conduction studies in the Veteran's wrist were normal (the exact wrist, right or left, was not identified).  This treatment record also suggested that the Veteran's symptoms might be a result of neuropathy from his cervical spine disability. 

In September 2000, A.E.J., M.D. stated that the Veteran had had an "unsuccessful surgery for carpal tunnel."  Nerve conduction studies conducted in connection with this treatment report, however, were not interpreted.  

Pursuant to the Board's August 2001 remand, the Veteran was provided with a VA examination in December 2001.  While the examiner indicated that he reviewed the claims folder, the examination report did not answer the question posed by the Board's remand; namely, whether the Veteran incurred an additional disability as a result of his surgeries.  The examiner did indicate, however, that the electromyography (EMG) testing of the Veteran's bilateral wrists documented in the Veteran's claims folder were normal.

Following the December 2004 remand, the Veteran was provided with a VA examination in December 2006.  After conducting a physical examination, the VA examiner stated that the Veteran had good "strength of twisting, pushing[,] pulling" and grip.  He could write with little difficulty, but was unable to properly oppose his thumbs to the other four digits.  During the examination, however, the Veteran complained that his symptoms were getting worse "day by day."  He was diagnosed with "bilateral carpal tunnel syndrome with status post release with postoperative complications."  

A VA outpatient treatment record from December 2007 noted that the Veteran's carpal tunnel surgery "didn't help." 

The Veteran was afforded an additional VA examination in October 2008.  While the examiner documented the Veteran's complaints of weakness, stiffness, numbness, paresthesias, pain, and impaired coordination of the bilateral hands and arms, he indicated that these symptoms were not a result of the Veteran's bilateral carpal tunnel release surgery.  Specifically, the examiner observed that the Veteran had had numerous electrodiagnostic studies conducted on his arms since his 1995 surgeries "and none show[ed] any nerve injury to the median nerve that would have been related to his surgery."  

Instead, the examiner indicated that a physical examination of the Veteran's median nerve was "normal by exam and by history."  The Veteran's complaints were instead attributed to his ulnar and medial cutaneous nerves.  While the examiner indicated that etiology of this disability was unknown, he specifically stated that "there [was] NO carpal tunnel syndrome or any residual related to his surgery for carpal tunnel syndrome." (Emphasis in original.) 

At this juncture, it is important to note that the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. 

While the Board acknowledges that Dr. S.K.W. reported that the Veteran's carpal tunnel release surgery was made worse by his 1995 surgery, this statement was recorded in the medical history section of the report and appears to have been made based solely on the Veteran's self-report.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described].  

In this capacity the Board observes that Dr. S.K.W. stated in subsequent treatment records that the Veteran did not have carpal tunnel syndrome and that his nerve conduction studies were normal.  Significantly, Dr. S.K.W. did not identify an additional disability that resulted from the Veteran's bilateral carpal tunnel surgeries.  

Similarly, the Board notes that the medical history reported in the September 2000 nerve conduction study by Dr. A.E.J (that the Veteran had "unsuccessful surgery for carpal tunnel") and the VA outpatient treatment record from December 2007 (indicating that the Veteran's carpal tunnel surgery "didn't help") appear to have been based on his self-report of medical history.  See Swan, supra.  

Indeed the Board notes that the clinicians did not provide any support for their findings.  While these treatment records tend to indicate that the Veteran's surgeries were unsuccessful, they did not address whether the Veteran developed an additional disability. 

In this case, the Board places greater weight of probative value on the medical opinion of the October 2008 VA examiner than the March 2006 VA outpatient clinic note which stated that the Veteran had "postoperative residual paresthesia in his hands from post carpal tunnel syndrome" and the evidence which indicates that the Veteran's carpal tunnel surgery was unsuccessful.  

As noted, the record indicates that the examiner reviewed the Veteran's claims folder, conducted a thorough clinical examination and provided reasons and bases for his opinion which were supported by the evidence of record and the examination findings.  The Board notes that the March 2006 VA outpatient treatment record does not reference the Veteran's post-surgery EMG studies or provide any rationale in support of its diagnosis.  

Accordingly, the Board finds that the Veteran does not have an additional disability as a result of his VA surgeries for bilateral carpal tunnel.

In finding that there is no additional disability, the Board has considered the Veteran's reports of increasing symptomatology.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, there is no dispute that Veteran is competent to report symptoms such as pain, numbness and tingling in his bilateral wrists and fingers because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board has no reason to doubt the Veteran's subjective complaints of pain and finds such assertions credible.    

To the extent the Veteran contends that he has an additional disability following his bilateral carpal tunnel release surgery, such statements do not constitute competent evidence.  The record does not reflect that the Veteran has the medical training or experience necessary to render complex medical opinions.  

That is, he is not competent to diagnose a neurological disability or attribute his symptoms to a specific neurological disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

Accordingly, the Board finds the Veteran statements that his bilateral carpal tunnel syndrome surgeries resulted in an additional disability to be of no probative value.  

As the weight of the evidence of record is against a finding of additional disability due to VA treatment, the criteria for compensation under 38 U.S.C. § 1151 have not been met.  The Board further notes that, in the absence of additional disability, no inquiry need be made as to carelessness, negligence, etc. on the part of VA or as to foreseeability.

In conclusion, for the reasons and bases expressed, the Board finds that the Veteran's bilateral carpal tunnel syndrome were not due to, or aggravated by, his surgeries in 1995 or any other VA treatment.  The competent and credible medical evidence outweighs the Veteran's unsupported contentions to the contrary.  As the preponderance of the evidence is against the Veteran's claim, entitlement to VA benefits under 38 U.S.C. § 1151 is therefore denied. 


II.  Entitlement to an initial rating in excess of 10 percent for the service-connected trigeminal nerve palsy.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's trigeminal nerve palsy is currently rated under 38 C.F.R. § 4.124a,  Diagnostic Code 8205 (paralysis of the trigeminal nerve).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  

Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8205.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 8205 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (paralysis of the trigeminal nerve), but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another Diagnostic Code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 8205.

Pursuant to 38 C.F.R. § 4.123, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  

The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.

Pursuant to 38 U.S.C.A. § 4.124 neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.

Under Diagnostic Code 8205, moderate incomplete paralysis of the fifth (trigeminal) cranial nerve warrants a 10 percent rating.  Severe incomplete paralysis of the fifth cranial nerve warrants a 30 percent rating.  

A 50 percent rating is warranted for complete paralysis of the fifth cranial nerve.  A note to the Diagnostic Code criteria states that these ratings are dependent upon the relative degree of sensory manifestations or motor loss. 

Analysis 

The service-connected trigeminal nerve palsy is currently assigned a 10 percent rating under Diagnostic Code 8205. As discussed, a 10 percent rating is warranted when there is moderate incomplete paralysis present.  

The provisions of 38 C.F.R. §§ 4.123 and 4.124 indicate that disabilities that do not produce loss of reflexes or muscle atrophy cannot be concluded to produce more than moderate incomplete paralysis.

During the January 2004 VA examination, the Veteran complained that the "right side of his tongue and the right side of his throat [felt] cold and dead and the right side of his cheek [was] numb."  

Upon examination, he demonstrated decreased pinprick sensation in the distribution of the "right mandibular and maxillary division of the trigeminal nerve." 

Following the December 2004 remand, the Veteran was provided with an additional VA examination in December 2006.  During the examination, the Veteran complained of "tingling and numbness of the right side of his face, especially [in the] inside [of his] mouth."  

In a July 2008 VA medical opinion, the December 2006 VA examiner stated that the Veteran's trigeminal nerve palsy is incomplete, and moderate in severity because the Veteran is able to "easily show his teeth," "blow a whistle" and the muscles of mastication were intact, bilaterally. 

During an October 2008 VA examination, the Veteran complained of a decrease in sensation of his cranial nerves.  The examiner noted that there was no evidence of muscular involvement and the Veteran's "condition is best described as: neuralgia."  

While the Veteran stated that he "[could not] play a horn or talk for a long time without symptoms, his exam was 4 hours [and the examiner noted that] there was no evidence of change in his voice or speech."

The Veteran was afforded an additional VA examination in August 2010 wherein he reported that his "cheek, tongue and lips [were] numb and cold with occasional tingling in the right side of his face and occasional cold tingling from the ear to the eye."  

A physical examination revealed that the Veteran had decreased sensation to touch over the right side of his face in the 2nd and 3rd branches of the trigeminal nerve.  He was diagnosed with trigeminal nerve palsy which the examiner stated resembled moderate incomplete paralysis. 

The Board has considered the Veteran's lay statements.  However these statements report the same symptoms that were described in the VA examination reports.  See, the June 2004 Substantive Appeal (where the Veteran argued that his facial nerve paralysis prevents him from playing pursuing his career as a music teacher with training in brass instruments.)

Based on this evidence, and observing that there is no evidence of record which indicates more severe pathology, the Board concludes that no more than moderate incomplete paralysis of the right trigeminal nerve is shown. 

In light of the provisions of 38 C.F.R. §§ 4.123 and 4.124, no more than a 10 percent disability rating is warranted under Diagnostic Code 8205 because a neurological disability that does not produce loss of reflexes or muscle atrophy cannot produce more than moderate incomplete paralysis.  


Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the service-connected trigeminal nerve palsy.  

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed, the symptomatology is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


III.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing. 

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for a permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss, or loss of use, of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss, or loss of use, of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.308 (2011).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.309(d) (2011).  

In the present appeal, service connection has been granted for: degenerative disc disease of the lumbar spine (40 percent disabling); radiculopathy of the right lower extremity (40 percent disabling); degenerative disc disease of the cervical spine (30 percent disabling); a right foot disorder (20 percent disabling); cervical radiculopathy of the left upper left and right extremities (each 20 percent disabling); trigeminal nerve palsy (10 percent disabling); radiculopathy of the left lower extremity (10 percent disabling); 15cm lumbar surgical scar (10 percent disabling); cervical spine scar (10 percent disabling); and a scar of the right foot (10 percent disabling).  The Veteran was assigned a TDIU rating from April 1, 2005 to August 25, 2010.  A 100 percent combined schedular rating is in effect from August 24, 2010.

In this case, the record indicates that the Veteran has the loss of use of one lower extremity together with the residuals of an organic disease or injury so as to affect the functions of balance or propulsion as to preclude locomotion without the aid of a cane. 

The record indicates that the Veteran has been granted a 40 percent disability rating for radiculopathy of the right lower extremity.  A 20 percent disability rating is also in effect for a right foot disorder. 

During the October 2008 VA examination of the right foot, the VA examiner recorded that the Veteran was unable to demonstrate any movement in his right foot.  He complained of having pain, swelling, warmth, fatigability, stiffness lack of endurance, and weakness.  

Upon examination in August 2010 VA examination, the Veteran complained of constant pain on the entire top of his foot that was worse after being on his feet for extend periods.  He stated that the limited flexion in his ankle caused difficulty driving.  

The examination revealed that the Veteran's right ankle plantar flexion and dorsiflexion were measured to be from 0 to 5 degrees.  The Veteran right ankle was incapable of inversion or eversion, and his deep tendon reflexes in his right ankle were not present. 

The Board observes that normal dorsiflexion of the ankle is 0 to 20 degrees and normal ankle plantar flexion is 0 to 45 degrees. See 38 C.F.R. § 4.71a, Plate II (2011).

Based on the findings recorded in the October 2008 and August 2010 VA examinations which document a markedly diminished range of motion in his right ankle with absent deep tendon reflexes and constant pain, swelling, tenderness, weakness, lack of endurance, fatigability and warmth, the Board finds that the Veteran has demonstrated a loss of use of that lower extremity at the level of the foot.
  
The Veteran has been granted a 40 percent rating for the service-connected degenerative disc disease of the lumbar spine and assigned a separate 40 percent rating for radiculopathy of the right lower extremity.  

After conducting a physical examination of the Veteran, the October 2008 VA examiner stated that the Veteran required an assistive device (a cane) in order to ambulate.  Specifically, it was noted that the Veteran's required a cane to prevent him from falling due to the pain associated with his service-connected back and his leg. 

As the record indicates that the Veteran has the loss of use of one foot and an additional organic disease which affects the function of balance or propulsion as to preclude locomotion without the aid of a cane, the Board finds that the Veteran is entitled to a certificate of eligibility for financial assistance in acquiring specially adapted housing.  


IV. Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only.

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be made where the service-connected disabilities result in one of the following: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes, with central visual acuity of 20/200 or less in the better eye, with corrective glasses. For entitlement to assistance in the purchase of adaptive equipment only, the veteran must have, as the result of a service- connected disease or injury, ankylosis of one or both knees or one or both hips. 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  

As noted, the Board has determined that the service-connected disability has resulted in the loss of use of his foot based on his inability to move his foot and the absence of reflexes.  

As the record shows that the Veteran has a permanent loss of use of his right foot, a certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment also is warranted in this case. 



ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for bilateral carpal tunnel syndrome is denied. 

An initial evaluation in excess of 10 percent for the service-connected trigeminal nerve palsy is denied.

A certificate of eligibility for financial assistance in acquiring specially adapted housing is granted.  

A certificate for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment is granted.  



REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the remaining matters must be remanded for further development. 

The Board regrets the delay associated with this remand, especially considering that these matters were the subject of three previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran contends that he developed a gastrointestinal disability as a result of the medication proscribed for his service-connected low back disability.  See, e.g., the May 2001 hearing transcript, page 10.  He is seeking compensation pursuant to 38 U.S.C.A.§ 1151 and under a secondary service connection theory of entitlement. 


I.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a gastrointestinal disorder.  

The Board's December 2004 remand requested the Veteran be scheduled for an additional VA examination to determine whether the Veteran has an additional gastrointestinal disability as a result VA treatment.  

The record reflects that the Veteran was afforded an additional VA examination in December 2008.  After reviewing the Veteran's claims folder and conducting a physical examination, the examiner diagnosed the Veteran with gastroesophageal reflux disease, irritable bowel syndrome and gastritis.  

While this medical opinion stated that the Veteran's gastritis was not due to or related to the medication prescribed for his service-connected back disability, the examiner did not opine as to whether any of the other gastrointestinal disability was due to such treatment. 

In Stegall,  the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  

Because the record does not include a medical opinion which discusses whether the Veteran incurred an additional disability as a result of VA treatment, the case must be remanded so that the requested evidentiary development may be accomplished.


II.  Entitlement to service connection for a gastrointestinal disability as secondary to the service-connected degenerative disc disease of the lumbar spine, to include medication prescribed therefore. 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The December 2004 remand requested that the Veteran be scheduled for an additional VA examination to determine the nature, extent and likely etiology of his claimed gastrointestinal disorder.  The examiner was requested to provide an opinion as to whether the Veteran's claimed gastrointestinal disability was due to medication prescribed for his service-connected lumbosacral strain. 

The record reflects that the Veteran was afforded an additional VA examination in October 2008.  After reviewing the Veteran's claims folder and conducting a physical examination, the examiner diagnosed the Veteran with gastroesophageal reflux disease, irritable bowel syndrome and gastritis.  

The medical opinion, however, stated that the Veteran's gastritis was "not related to, or caused by the medication that was given to him back in 1983."  The examiner did not comment on the etiology of the diagnosed gastroesophageal reflux disease or irritable bowel syndrome.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the record does not include a medical opinion which discusses the etiology of the Veteran's gastrointestinal disorders, the case must be remanded so that the requested evidentiary development may be accomplished. See Stegall, supra. 

In addition, while not requested in the December 2004 remand, the Board notes an additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable.  

Accordingly, on remand, the RO should obtain medical opinion which addresses whether any identified gastrointestinal disorder was aggravated by the medication prescribed for the Veteran's service-connected low back disability. 


III.  Degenerative Disc Disease of the Lumbar Spine

The Veteran was originally granted service connection for lumbosacral sprain in a June 1974 rating decision.  A 10 percent disability rating was assigned effective on May 6, 1973.  

The Veteran filed his current claim for increase on May 25, 1993.  

In an August 1996 rating decision, the Veteran was granted an increased rating for the service-connected lumbosacral strain.  A 20 percent rating was assigned effective June 18, 1996.  

In an April 2008 decision, the RO assigned an increased rating of 40 percent.  While the rating decision stated that it was assigning the increased rating from the date of service connection, an effective date of June 18, 1996 was established.  

The RO provided no additional discussion as to why the June 18, 1996 date was chosen as the effective date of the increased rating as the rating decision, and all subsequent rating decisions make no reference to the 10 percent rating that was in effect prior to June 18, 1996.  

Based on this procedural history, the record is unclear as to whether the RO had considered whether the Veteran was entitled to an effective date in excess of 10 percent prior to June 18, 1996.  Such adjudication must be performed by the RO in the first instance in order to preserve the Veteran's due process and appellate rights.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA examination  to determine whether he has additional gastrointestinal disability as the result of treatment for the service-connected degenerative disc disease of the lumbar spine.  All indicated testing should be performed, and claims folder should be made available to the examiner for review in connection with his examination.  

 A report should be prepared and associated with the Veteran's VA claims folder.  A rationale should be stated for any opinion provided.

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected degenerative disc disease of the lumbar spine, to include any medication prescribed therefore, either caused or chronically aggravated any of his previously identified gastrointestinal conditions, to include gastroesophageal reflux disease, irritable bowel syndrome and gastritis.  

If the VA examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder.  A rationale should be stated for all opinions provided.

2.  After completing all indicated development, the RO should readjudicate the claim of secondary service connection for a gastrointestinal consideration as well as the claim for an increased rating for the service-connected low back disability  to include in excess of 10 percent prior to June 18, 1996 remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


